Citation Nr: 0434356	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02 17-518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran provided testimony in support of his appeal at a 
video conference hearing before the undersigned Veterans Law 
Judge in June 2003.  A transcript of the hearing is of 
record.  


REMAND

When the case was before the Board in November 2003, it was 
remanded for further development to comply with the 
notification and duty to assist requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) and the regulations 
implementing it.  In particular, the veteran was to be 
provided a letter providing the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In addition, 
the RO or the Appeals Management Center was to undertake 
appropriate development to obtain records of the veteran's 
counseling at The Vet Center in Beckley, West Virginia. 

While the case was in remand status, the Appeals Management 
Center attempted to comply with the foregoing notice 
requirements by sending the veteran a letter in March 2004.  
This letter failed to inform the veteran of the evidence and 
information necessary to substantiate his claim or of the 
evidence that he should submit.  Therefore, it does not 
satisfy the requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b).  

In addition, although the veteran reported at a September 
2004 VA examination that he goes to The Vet Center once a 
month, the record reflects that the Appeals Management Center 
has undertaken no development to obtain pertinent information 
from The Vet Center. 

The Board is obligated by law to ensure that its directives 
are followed. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159(b), to include notice 
of the evidence and information required 
to substantiate the veteran's claim; 
notice that the veteran should submit any 
pertinent evidence in his possession; and 
notice that he should submit or provide 
the information and any authorization 
necessary for the RO to obtain any 
medical records, not already of record, 
pertaining to treatment or evaluation of 
his PTSD during the period of this claim.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

3.  In any event, the RO should undertake 
appropriate development to obtain any 
available information pertaining to the 
veteran's counseling at The Vet Center in 
Beckley, West Virginia.

4.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

5.  Then, the RO should undertake any 
other development it determine to be 
warranted.  In particular, the RO should 
determine whether another VA examination 
is necessary.

6.  Then, the RO should readjudicate the 
veteran's claim based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




